Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Status
Claims 10, 13 are cancelled.  Claims 1-9, 11-12, 14-20 are pending.


Response to Applicant Remarks
 With regard to prior rejections under 35 USC 112(b), Applicant’s amendments have overcome rejections.
With regard to the rejections under 35 USC 103, Applicant’s amendments overcome prior art rejections of claims 7-9, 11-12, 15-18, 20.  

Allowable Subject Matter
Amendments filed 10/19/2021 are entered; after entry of these amendments, claims 1-9, 11-12, 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Primary reference of record, Kim (US Publication 2010/0225607), discloses a method and mobile device for receiving user’s touch input and fingerprint ([105], “…the controller 180 may determine whether a fingerprint-touch input for selecting an operation menu unlocked in operation S300 has been received (S305)…”), wherein the display is in disabled state prior to user’s touch ([104], Figure 10, S300, set locked state, S305, fingerprint-touch input received; where the ‘locked state’ is interpreted as comprising a display ‘disabled state’.), comparing the input and fingerprint data with stored data information ([105], “…If it is determined in operation S305 that a fingerprint-touch input for selecting the predetermined operation menu has been received, the controller 180 may perform fingerprint authentication on fingerprint information of the received fingerprint-touch input…”; [106], “…fingerprint authentication may be performed by comparing the fingerprint information of the received fingerprint-touch input with a plurality of pieces of fingerprint information present in the memory 160…”; [98], [119]), and based on the fingerprint data not matching, beginning a registration process ([121], “…Referring to FIG. 12, if no fingerprint is registered in the mobile terminal 100 when the mobile terminal 100 is turned on, a fingerprint registration alert screen 400 recommending that fingerprint information be registered may be displayed on the display module 151.”; Figure 12, “ok”, “cancel”, [123]-[124]).
Secondary reference, Tsuda, (US Publication 2010/0265204), discloses the display/interface configuration for linking fingerprints and functions.  Additional reference, Mullins, (US Patent 8,810,367), discloses automatically execute a wallet application corresponding to the user’s touch without further input from the user ([67] “…In configurations in which a user registers multiple fingerprints, device 10 may be configured to take different actions depending on which fingerprint is successfully authenticated (step 70). For example, if a first of 
Mullins discloses the application can be automatically executed according to the user’s touch, and without further input from user, as above, and further discloses that the authenticated fingerprint/touch information can result in the application execution, OR an on-screen option selectable by a user- but Mullins does not specifically disclose that BOTH steps of wallet application execution AND displaying of an execution screen result from the authentication of the fingerprint/touch information without further input from the user, as required by claims:
“…in response to the user’s touch matching the stored gesture information and the fingerprint matching the stored fingerprint information, release the disabled state of the display, automatically execute a wallet application corresponding to the user’s touch without further input from the user, control the display to display an execution screen with respect to the wallet application without further input from the user, and based on a received selection of making a payment in the executed wallet application, control the communication interface to transmit information for making the payment to an external apparatus
in response to the fingerprint not matching the stored fingerprint information, control the display to display on a single screen both a message indicating that the sensed fingerprint does not match the stored fingerprint information and a user interface for receiving a selection, among selectable options, to start a fingerprint registration operation…” 
Additional reference of Grigg, (US Publication 2012/0197743), discloses based on a received selection of making a payment in the executed wallet application, control the communication interface to transmit information for making the payment to an external apparatus ([30] ], “…For example, a user at a POS terminal wishing to use the mobile wallet could enter user input by selecting the electronic wallet application 102 which would then cause the mobile device 100 to launch a full version of the electronic wallet application 102. The electronic wallet application 102 may then require the user to authenticate herself by prompting the user to, for example, enter a personal identification number (PIN) into the mobile device 100. The electronic wallet application 102 then may display to the user several payment vehicles that are stored on the mobile device 100 and that are available to the user for making a payment at the POS terminal. The user could then select one of the payment vehicles and then instruct the mobile wallet application to wirelessly transmit payment information about the selected payment vehicle to the POS terminal.”)  
However, Grigg does not disclose the user’s touch and authentication thereof as automatically executing the wallet application; Grigg discloses a user selecting the wallet application, which then launches, and subsequently authenticating the user, prior to the user’s making a selection of a payment in the executed wallet application.  
Primary reference, Kim, noted above, further discloses a disabled state in which a touch input is received, and in response to the fingerprint not matching the stored fingerprint information, control the display to display on a single screen both a message indicating that the sensed fingerprint does not match the stored fingerprint information ([109], “…If the user fails to be fingerprint-authenticated (S315), the controller 180 may ask for a password…if the user fails  and a user interface for receiving a selection, among selectable options, to start a fingerprint registration operation ([121], “…Referring to FIG. 12, if no fingerprint is registered in the mobile terminal 100 when the mobile terminal 100 is turned on, a fingerprint registration alert screen 400 recommending that fingerprint information be registered may be displayed on the display module 151.”; Figure 12, “ok”, “cancel”).  However, Kim does not disclose fingerprint authentication leading to wallet application execution and displaying of an execution screen result from the authentication of the fingerprint/touch information without further input from the user. 
Closest NPL prior art, by Smith, “Smart Agent based Mobile Shopping and Secured Payment”, dated 10/2012, downloaded from https://ijettcs.org/Volume1Issue3/IJETTCS-2012-09-04-006.pdf and attached as PDF file, does not disclose in response to the user’s touch matching the stored gesture information and the fingerprint matching the stored fingerprint information, release the disabled state of the display, automatically execute a wallet application corresponding to the user’s touch without further input from the user, control the display to display an execution screen with respect to the wallet application without further input from the user.  Rather, Smith discloses, not a method comprising receiving fingerprint wherein the display is in a disabled state, but instead, a mobile phone already in an active state, in which a user has already activated a shopping environment, and is prompted for fingerprint authentication at the time of payment (see pages 251-252, Figures 24-27). 
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.” 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                   
                                                     
/JAMES D NIGH/Senior Examiner, Art Unit 3685